Order affirmed with costs. Memorandum: Surrogate’s
Court properly measured the accountings filed by respondent on December 20, 1989 against the October 31, 1988 order to account and found them to be adequate. The unappealed order of October 26, 1989 and the decision of July 13, 1989 merely detailed the reasons why accountings filed in February 1989 did not comply with the October 31, 1988 order and rejected the accountings because of their failure to comply with the prior order of the court. The October 26, 1989 order did not direct respondent to file accountings that complied with its directives but ordered only that respondent "file accountings as previously ordered.”
As stated by the court, "this account should provide a basis for the executrix, and the residuary beneficiaries, to pursue further discovery, or to file further detailed objections, if they desire to do so.” Further, our decision does not preclude the court from ordering a supplemental accounting, if appropriate.
All concur, except Callahan, J. P., who dissents and votes to reverse in the following Memorandum.